Case 3:18-cv-00173-GMG Document 21 Filed 05/24/19 Page 1 of 3 PageID #: 100



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               MARTINSBURG DIVISION
MARIAH NORTON,

                       Plaintiff,
                                                    Case No.: 3:18-CV-173
               v.
                                                    Judge Gina M. Groh
1863 PAC, LTD., et al.,

                       Defendants.

   DEFENDANT 1863 PAC, LTD.’S UNOPPOSED MOTION TO STAY DISCOVERY

       Defendant 1863 PAC, Ltd. (“1863 PAC”) moves for a discovery stay pending resolution

of 1863 PAC’s Motion to Dismiss (Doc. 14). Given the dispositive nature of the Motion, and in

the interest of efficiency and economy, 1863 PAC submits a discovery stay is warranted. 1863

PAC’s counsel has conferred with Plaintiff’s counsel, and Plaintiff does not oppose a stay.

       A trial court “has broad inherent power to stay discovery until preliminary issues can be

settled which may be dispositive of some important aspect of the case.” Simpson v. Specialty

Retail Concepts, Inc., 121 F.R.D. 261, 263 (M.D.N.C. 1988) (citing Petrus v. Bowen, 833 F.2d

581, 583 (5th Cir. 1987)). 1863 PAC’s Motion to Dismiss seeks dismissal of the Amended

Complaint and thus has the potential to be dispositive of the entire case, not merely an “important

aspect.” Simpson, 121 F.R.D. at 263. If the Amended Complaint is dismissed, then any discovery

conducted in the interim, and the time and expenses involved, would be for naught. A discovery

stay, however, could obviate the need for the parties to incur these costs.

       Given the circumstances, 1863 PAC moves for a stay of discovery pending resolution of

1863 PAC’s Motion to Dismiss. Simultaneously with this Motion, the parties filed their Rule 26(f)

Report of the Parties. The parties filed the Report in accordance with the Court’s First Order and

Notice Regarding Discovery and Scheduling Conference. (Doc. 20). If a discovery stay is granted,
Case 3:18-cv-00173-GMG Document 21 Filed 05/24/19 Page 2 of 3 PageID #: 101



the parties would agree to submit a revised Report within 14 days of the Court’s ruling on the

Motion to Dismiss.



                                                 Respectfully submitted,


                                                 s/ Joseph M. Ward
                                                 Joseph M. Ward (WV Bar No. 9733)
                                                 FROST BROWN TODD LLC
                                                 United Bank
                                                 500 Virginia Street, East, Suite 1100
                                                 Charleston, WV 25301-3207
                                                 (304) 345-0111
                                                 (304) 345-0115 facsimile
                                                 csmith@fbtlaw.com

                                                 Attorney for Defendant 1863 PAC, LTD.
Case 3:18-cv-00173-GMG Document 21 Filed 05/24/19 Page 3 of 3 PageID #: 102



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               MARTINSBURG DIVISION
MARIAH NORTON,

                       Plaintiff,
                                                     Case No.: 3:18-CV-173
               v.
                                                     Judge Gina M. Groh
1863 PAC, LTD., et al.,

                       Defendants.


                                    CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019 a copy of the foregoing Motion to Stay Discovery

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system.


                                                      s/ Joseph M. Ward
                                                      Joseph M. Ward (WV Bar No. 9733)
